Citation Nr: 1026551	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to 
include as secondary to a left knee disability.

2.  Entitlement to service connection for a left leg disorder, to 
include as secondary to a left knee disability.

3.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a left knee disability.

4.  Entitlement to service connection for benign osteoma of the 
superior aspect of the medial condyle of the left distal femur.

5.  Entitlement to service connection for residuals of a 
bilateral tibia fracture of the right knee with mild to moderate 
traumatic arthritis.  

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disorder.

7.  Entitlement to an effective date earlier than November 18, 
2002, for a 30 percent rating for a left knee anterior lateral 
instability post operative with traumatic degenerative joint 
disease.

8.  Entitlement to a rating in excess of 10 percent for left knee 
arthritis.

9.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability resulting from VA treatment for 
peripheral vascular disease of the right leg in April 2006 to 
include amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery RO.  A May 2003 
rating decision granted an increased rating to 30 percent for a 
left knee disability, effective November 18, 2002, and declined 
to reopen a claim of service connection for a skin disorder.  A 
May 2006 rating decision denied service connection for 
disabilities of the left hip, left leg, right knee, benign 
osteoma of the fibula, and residuals of a right tibia knee 
fracture, and an increased rating for left knee arthritis.  A May 
2007 rating decision denied compensation under 38 U.S.C.A. § 1151 
for VA treatment of peripheral vascular disease of the right leg.  
In a May 2004 statement of the case (SOC), the RO reopened the 
claim of service connection for a skin disorder and then denied 
it on the merits.  The question of whether new and material 
evidence has been received to reopen the claim must be addressed 
by the Board because the matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Id.  The Board 
has characterized the claim accordingly.  

In December 2009, a video conference hearing was held before the 
undersigned; a transcript of this hearing is associated with the 
claims file.  

The matters of service connection for a skin disorder on de novo 
review and service connection for a left hip disorder, and 
compensation benefits under 38 U.S.C.A. § 1151 are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the December 2009 video conference hearing, prior to 
the promulgation of a decision in the appeals, the Veteran 
expressed his intent to withdraw his appeals seeking service 
connection for a left leg disability, right knee disability, 
benign osteoma of the left femur, and residuals of a tibial 
fracture of the right knee, and an increased rating for left knee 
arthritis.

2.  An unappealed June 1980 rating decision denied service 
connection for a skin disorder essentially based on a finding 
that there was no evidence of a chronic disability.  

3.  Evidence received since the June 1980 rating decision 
indicates the Veteran does have a chronic skin disorder, relates 
to an unestablished fact necessary to substantiate the claim of 
service connection for a skin disorder, and raises a reasonable 
possibility of substantiating the claim.

4.  In February 1997, the RO received the Veteran's claim for a 
rating in excess of 20 percent for a left knee disability.  

5.  In September 1997, the RO sent notice to the Veteran of the 
denial of his claim to his most recent address of record; the 
Veteran did not appeal that decision.

6.  The Veteran has not asserted that the September 1997 decision 
that denied his claim was clearly and unmistakably erroneous.

7.  The evidence within the one-year period prior to the 
Veteran's claim for increase does not establish that the 
Veteran's left knee disability more nearly approximates severe 
instability or subluxation, or limitation of motion of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met; the Board has no further jurisdiction in 
the matters of service connection for a left leg disability, 
right knee disability, benign osteoma of the left femur, and 
residuals of a tibial fracture of the right knee, and increased 
rating for left knee arthritis.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009). 

2.  Evidence received since the June 1980 rating decision is new 
and material, and the claim of service connection for a skin 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The criteria for an effective date earlier than November 18, 
2002, for a 30 percent rating for a left knee disability have not 
been met.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies to the instant claims.  However, given the Veteran's 
expression of intent to withdraw his appeals of service 
connection for a left leg disorder, right knee disorder, benign 
osteoma of the right fibula, and residuals of tibial fracture at 
the right knee, and the rating assigned for left knee arthritis, 
further discussion of the impact of the VCAA on these claims is 
not necessary.  As the decision below reopens the Veteran's claim 
for service connection for a skin disorder, there is no reason to 
further discuss the impact of the VCAA on this aspect of the 
matter, as any notice defect or assistance omission is harmless.  

Regarding the earlier effective date for the grant of a 30 
percent rating for the Veteran's left knee disability, the United 
States Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to downstream 
questions, such as the disability rating and effective date, is 
not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Nevertheless, March 2006 correspondence provided notice 
on the downstream issue of effective dates of awards.  

In addition, in Bryant v. Shinseki, --- Vet. App. ----, No. 08-
4080 (Jul. 1, 2010), the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the Acting Veterans Law Judge who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the undersigned noted the elements of the claim that 
were lacking to substantiate the claim for benefits.  Further, 
the undersigned sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the Board complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2).

B.	Service Connection

Legal Criteria and Analysis

Left Leg, Right Knee, Benign Osteoma of Left Femur, Right Knee 
Tibia Fracture Residuals, and Left Knee Arthritis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the December 2009 video conference hearing, the Veteran 
expressed his intent to withdraw the issues of service connection 
for a left leg disability, right knee disability, benign osteoma 
of the left femur, and residuals of a tibial fracture of the 
right knee, and increased rating for left knee arthritis.  He 
also submitted a written statement to this effect that same day.  
Consequently, there are no allegations of error of fact or law 
for appellate consideration on these claims.  Accordingly, the 
Board does not have jurisdiction to consider appeals in these 
matters.

C.	New and Material Evidence

Skin Disorder

An unappealed rating decision in June 1980 denied service 
connection for a skin disability.  This prior decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The June 1980 rating decision essentially denied service 
connection for a skin disorder based on a finding that there was 
no evidence of a chronic skin disorder.  Relevant evidence 
considered at the time of this decision included the Veteran's 
service treatment records from July 1969 to March 1971 that 
reflect complaints and treatment for rashes and sore on his hands 
and finger, a general rash after showering, and cracked skin on 
his feet.  Also of record was a November 1982 VA hospital summary 
related to drug rehabilitation that noted a dermatology consult 
was requested due to hard, brittle skin on the Veteran's hands 
and feet; the diagnosis was tinea pedis.  

In order for the Veteran's claim to be reopened, the evidence 
received since June 1980 must indicate that the Veteran has a 
chronic skin disorder.  A review of the record reveals that 
evidence of this nature has been received.  Pertinent evidence 
added to the record since June 1980 includes VA treatment records 
from October 1980 to November 2003, February and May 2003 VA 
examination reports, and a transcript of the December 2009 video 
conference hearing.  VA treatment notes contain multiple records 
that reflect complaints and treatment for skin rashes.  VA 
examinations contain diagnoses of seborrheic dermatitis, xerosis, 
and acquired ichthyosis.  In December 2009, the Veteran testified 
that his skin problems continued after service and that he sought 
treatment at a VA facility in New Orleans in 1972.

The evidence is new since it was not previously of record.  The 
treatment records are material to the claim as they addressed an 
unestablished fact necessary to substantiate his claim; namely, 
that the Veteran had a chronic skin disorder.  His testimony also 
suggests that he had continuing symptomatology.  When this 
evidence is considered along with the evidence of treatment for 
skin rashes in service, the evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence received since the June 1980 rating decision 
is new and material and the claim of service connection for a 
skin disorder may be reopened. 

D.	Earlier Effective Date

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the time 
VA issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that the effective date for a claim for 
increase will be the date of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  An effective date for a 
claim for increase may be granted prior to the date of claim if 
it is ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2009); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

VA regulations define "application" or "claim" as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim is further defined as any 
communication or action from a Veteran or his duly authorized 
representative indicating an intent to apply for one or more 
benefits under the laws administered by the VA.  38 C.F.R. § 
3.155(a).  Such informal claim must identify the benefit sought.  
Id.  Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it was 
sent to the Veteran, it will be considered filed as of the date 
of receipt of the informal claim.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran contends he is entitled to a rating of 30 percent 
prior to November 18, 2002.  Initially, he asserted that he 
raised a claim in February 1997 that was not adjudicated; hence, 
the claim remained pending.  In December 2009, he testified that 
he was unsure if he filed any claims between the time the 20 
percent rating was assigned, effective in March 1981 and when he 
raised the claim that resulted in the 30 percent rating, 
effective in 2002.  He stated that he had the same amount of 
laxity and instability in 1981 as he did in 2002.

In this case, the Board acknowledges that the Veteran did raise a 
claim for an increased rating, which the RO received in February 
1997.  After he was afforded a VA examination in May 1997, a 
decision was issued in September 1997 that denied the claim.  He 
was also given his appellate rights.  Although the Veteran 
indicated that he did not receive any correspondence after he 
filed his claim, the record shows that the decision was mailed to 
his most recent address of record in September 1997.  There is a 
presumption of regularity that applies to official acts, and "in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); 
see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) 
(applying the presumption of regularity to notice of a Board 
decision).  The Veteran did not appeal this decision and there is 
no contention that he did.  Thus, absent clear and unmistakable 
error in the September 1997 decision, which has not been alleged, 
that determination is final.

The record does not reflect that any additional claims were filed 
after the September 1997 and before the November 2002 claim for 
an increased rating.  Thus, the Board must review the evidence to 
determine whether an increase is warranted at any time during the 
one-year period prior to when the claim for increase was 
received.  The earliest effective date in a claim for increase 
can be up to one year prior to November 18, 2002, if it is 
factually ascertainable that an increase in service-connected 
disability was shown during that time period.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. 3.400(o)(2).

Having carefully reviewed the evidence, the Board finds that a 
preponderance of the evidence is against the grant of an 
effective date earlier than November 18, 2002 for the 30 percent 
rating assigned for the left knee disability.

The 30 percent rating assigned for the Veteran's left knee 
disability is rated under Code 5257.  Knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, 20 percent evaluation for 
moderate impairment of the knee and a 30 percent rating if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2009).

Limitation of flexion of the knee warrants a 30 percent rating 
for limitation to 15 degrees and a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation to 
45 degrees.  38 C.F.R. § 4.71a, Code 5260 (2009).

Limitation of extension of the knee warrants a 50 percent rating 
for limitation to 45 degrees, a 40 percent rating for limitation 
to 30 degrees, a 30 percent rating for limitation to 20 degrees, 
and a 20 percent rating for limitation to 15 degrees. 38 C.F.R. § 
4.71a, Code 5261 (2009).

The records from November 18, 2001, to November 18, 2002 offer 
little evidence that would aid in determining the level of 
severity of the Veteran's left knee disability.  These records 
mostly indicate the Veteran had left knee pain.  In April 2002, 
it was noted that he had left knee tenderness laterally with 
significant laxity; however, without a more thorough evaluation 
it is not factually ascertainable whether the instability more 
nearly approximately the criteria for a 30 percent rating.  
Further, there are no range of motion findings during this 
period; therefore, the evidence does not show an increase in 
disability under Code 5260 or 5261.

In the absence of a formal or informal claim for increase or 
evidence of increased disability from November 18, 2001, to 
November 18, 2002, it appears that the RO assigned the earliest 
effective date possible.  The Veteran's claim of entitlement to 
an effective date earlier than November 18, 2002, for the grant 
of an increased evaluation of 30 percent disabling for a left 
knee disability accordingly must be denied.



ORDER

The appeals seeking service connection for a left leg disability, 
right knee disability, benign osteoma of the left femur, and 
residuals of a tibial fracture of the right knee, and increased 
rating for left knee arthritis are dismissed.

New and material evidence to reopen the claim of service 
connection for a skin disorder has been received, and to this 
extent only, the claim is granted.

Entitlement to an effective date earlier than November 18, 2002 
for the grant of an evaluation of 30 percent disabling for a left 
knee disability is denied.


REMAND

Additional development in needed prior to the Board considering 
the matter of service connection for a skin disability on the 
merits.  The evidence of record shows that the Veteran was 
treated for skin rashes in service.  Post-service medical records 
contain diagnoses of three different skin disorders.  The Veteran 
also provided testimony to the effect that his skin problems did 
not resolve in service and that they continued.  Although the 
Veteran was afforded an examination, an opinion as to the 
etiology of his skin disorder was not sought.  The Board finds 
that this evidence is sufficient to trigger VA's duty to provide 
an examination to obtain a nexus opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

At the hearing, the Veteran also testified that he first sought 
treatment after service for his skin disorder at the New Orleans 
VA Hospital in 1972.  These records have not been associated with 
the claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Regarding the Veteran's claimed left hip disability, there is 
some uncertainty as to the nature of the disability.  The Veteran 
alleges a left hip disability secondary to a service-connected 
left knee disability.  At the December 2009 hearing, he testified 
that he had problems with his left hip ever since he had an iliac 
crest bone graft, which was in 1985, but he also stated that his 
left hip disability was a result of an altered gait associated 
with the left knee disability.  In light of his statements and 
testimony, the February 2003 VA examination is inadequate for 
several reasons.  The examiner provided an opinion that addressed 
whether the 1985 iliac crest bone graft was related to the left 
knee disability, but he did not address whether the Veteran had 
any other left hip disability that may be related to the left 
knee disability.  The examiner also noted that the Veteran had 
pain with range of motion of the left hip, but did not indicate 
whether there was a diagnosis associated with the pain.  The 
impression only referenced the prior bone graft with no 
indication of whether there was a current or separate disability.  
Further, the examiner indicated X-rays would be taken of the left 
hip; however, there is no further information regarding x-rays.  
Finally, the examiner commented that he did not have the 
Veteran's claims file to review.  The Board, therefore, finds 
that the prior examination is inadequate and another examination 
is warranted.

The Board also notes that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits and that these 
records have not been associated with the claims file.  Since it 
is unclear whether these records are relevant to the Veteran's 
claimed left hip disability, a reasonable possibility exists that 
the records may contain information that would help substantiate 
his claim.  Thus, the records should be secured and associated 
with the claims file.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

With regard to compensation benefits under 38 U.S.C.A. § 1151, 
the Veteran's NOD and the testimony he provided at December 2009 
hearing, allege that the above the knee amputation of the right 
leg was related to the treatment he received at the Houston VA 
Medical Center for his vascular disorder.  Medical records 
associated with the amputation were associated with the claims 
file subsequent to issuance of the October 2008 statement of the 
case (SOC); however, the RO did not readjudicate the matter in a 
subsequent supplemental SOC (SSOC).  Thus, the matter must be 
remanded for RO consideration of the new evidence.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").

It also appears that not all of the medical records associated 
with the above the knee amputation have been associated with the 
claims file.  These records must be secured.   See Dunn, supra; 
Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  VA medical records showing treatment 
for a skin disorder at a VA medical 
facility in New Orleans in 1972, and 
complete clinical and operative records 
related to an above the knee right leg 
amputation at a Biloxi medical facility 
since December 2007 must be secured and 
associated with the claims file. 

2.  The RO will obtain from the SSA a copy 
of its decision regarding the Veteran's 
claim for SSA disability benefits, as well 
as the medical records relied upon in that 
decision.  Associate those records with the 
claims folder.

3.  After the above development is 
completed, the RO must afford the Veteran 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

a.  The examiner conducting the skin 
examination must discuss the Veteran's 
documented medical history and 
assertions.

b.  Based on examination, interview, 
and review of the claims file, the 
skin examiner must opine with respect 
to each diagnosed skin disorder 
whether it is at least as likely as 
not related to service, to include the 
treatment of skin disorders noted 
therein, as well as his report 
regarding the onset and chronicity 
since service of his skin symptoms.  
The examiner must also provide an 
explanation of the rationale.  If an 
opinion cannot be made without resort 
to speculation, the examiner must 
state so and clearly indicate whether 
this conclusion was based on full 
consideration of all the assembled 
data and evidence, and explain the 
basis for why an opinion would be 
speculative.

c.  The examiner conducting the 
evaluation of the Veteran's left hip 
disability must identify and diagnose 
any current left hip disability found 
to be present.  Based on the 
interview, examination, and review of 
the claims file, the examiner must 
opine whether it is at least as likely 
as not that the currently diagnosed 
left hip disability is related to or 
had its onset in service.  
Alternatively, the examiner must opine 
as to whether it is at least as likely 
as not that any left hip disability 
was caused or aggravated by the 
Veteran's service-connected left knee 
disability.  The examiner must also 
provide an explanation of the 
rationale.  If an opinion cannot be 
made without resort to speculation, 
the examiner must state so and clearly 
indicate whether this conclusion was 
based on full consideration of all the 
assembled data and evidence, and 
explain the basis for why an opinion 
would be speculative.

e.  If the examiner reports that 
additional information may be obtained 
that would render an opinion non-
speculative, the RO must determine 
whether such information may be 
obtained and undertake reasonable 
efforts to obtain such information.  
If obtained, the RO must ensure that 
it returns the claims folder to the 
examiner for a non-speculative 
opinion. 

4.  Following such development, the RO 
should review and readjudicate the claims 
to include compensation benefits under 
38 U.S.C.A. § 1151 for additional 
disability due to VA treatment.   If any 
such action does not resolve the claims, 
the RO/AMC shall issue the appellant and 
his representative an SSOC.  Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


